Title: To Benjamin Franklin from the Marquis D’Aussigne, 29 November 1778
From: Aussigne, ——, marquis d’
To: Franklin, Benjamin


Monsieur
a passy ce 29. 9bre 1778./.
Quelqu’un voudrait acheter des effect des etats unis de L’amerique, il voudrait sçavoir, si ces effect sont payable sur le lieu méme, ou en france, et à qui il faut s’adresser pour cette paye des interrets qui sont accordé pour le retard. Je serais bien aise que vous voulussiés m’instruire des moyens qu’on emploÿe en pareil cas.
J’ai L’honneur D’estre très respectueusement Monsieur, Votre trés humble et trés obeissant serviteur
Le MIS. D’aussigne
